DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Allowable Subject Matter
Claims 1-5 are allowed.
The prior art fails to teach nor render obvious an apparatus for manufacturing a stack of sheet shaped electrodes comprising the conveyance device having a rail with a plurality of movers that carry a sheet shaped electrode, sealing walls forming partitions along the conveyance route with dry air being supplied to at least some of the inside space regions and an operation control device for making conveyor plates other than a conveyor plate carrying an abnormal sheet shaped electrode retract to inside space regions other than the inside space region where the abnormal sheet shaped electrode is present when the abnormal sheet shaped electrode exists in any of the inside space regions.
The closest prior art is considered to be Katayama JP 2016/081558 A and Maki JP 2013/177217 A.
Karayama JP 2016/081558 discloses an apparatus for manufacturing an electrode assembly in which abnormality in the electrode assembly can be detected. Karayama teaches of a seating abnormality being detected. Karayama fails to teach nor render obvious wherein an abnormal electrode is retracted into an inside space region so as to be removed while the 
Maki JP 2013/177217 A discloses an article conveying facility in which an article with an abnormality is prevented from being conveyed to a processing place. Maki teaches of an abnormal secondary battery being moved from the workbench when an abnormality is detected ([0048]), however, fails to teach nor render obvious wherein sealing walls are present and the abnormal secondary battery is retracted into an inside space region while the normal secondary batteries are retracted into a different inside space region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727